 


109 HRES 626 EH: Congratulating Albert Pujols on being named the Most Valuable Player for the National League for the 2005 Major League Baseball season.
U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 626 
In the House of Representatives, U. S.,

June 6, 2006
 
RESOLUTION 
Congratulating Albert Pujols on being named the Most Valuable Player for the National League for the 2005 Major League Baseball season. 

 
Whereas Albert Pujols of the St. Louis Cardinals was named the Most Valuable Player for the National League for the 2005 Major League Baseball season; 
Whereas in 2005 Albert Pujols led the Cardinals with a batting average of .330, 41 home runs, 117 runs batted in, and 16 stolen bases; 
Whereas Albert Pujols is the only player in the history of Major League Baseball to have a batting average higher than .300, hit 30 or more home runs, drive in 100 or more runs, and score 100 or more runs in each of his first five seasons in the major leagues; 
Whereas Albert Pujols has already won the 2001 Rookie of the Year Award for the National League, the 2003 National League batting championship, and the Most Valuable Player Award for the 2004 National League Championship Series; 
Whereas Albert Pujols exemplifies true sportsmanship and class; and 
Whereas Albert Pujols is active in numerous St. Louis area charities and causes, most notably through his establishment of, and involvement in, the Pujols Family Foundation: Now, therefore, be it  
 
That the House of Representatives congratulates Albert Pujols on being named the Most Valuable Player for the National League for the 2005 Major League Baseball season. 
 
Karen L. HaasClerk.
